Exhibit 10.2

FIRST AMENDMENT TO DEVELOPMENT AGREEMENT

THIS FIRST AMENDMENT TO DEVELOPMENT AGREEMENT (this “Amendment”) is entered into
effective as of the 1st day of November, 2020, by and between IIP-PA 4 LLC, a
Delaware limited liability company (“Landlord”), PHARMACANN PENN PLANT LLC, a
Pennsylvania limited liability company (“Tenant”), and IIP Operating
Partnership, LP, a Delaware limited partnership (“Parent Company”).

RECITALS

A.           WHEREAS, Landlord, Tenant and Parent Company are parties to that
certain Development Agreement dated August 9, 2019 (the “Existing Development
Agreement”), providing for Tenant’s construction and development of certain
Improvements on the Land and for Landlord’s payment or reimbursement to Tenant
for the costs of completing the Improvements up to the Construction Contribution
Amount, subject to and in accordance with the terms of the Existing Development
Agreement and the Lease, for the property located at Lot No. 4 in Scott
Technology Park, Scott Township, Pennsylvania;

B.           WHEREAS, concurrently with the execution of this Amendment, Tenant
and Landlord shall execute an amendment to the Lease; and

C.           WHEREAS, Landlord, Tenant and Parent Company desire to modify and
amend the Existing Development Agreement only in the respects and on the
conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord, Tenant and Parent Company, in consideration of the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

1.            Definitions.  For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Development Agreement
unless otherwise defined herein.  The Existing Development Agreement, as amended
by this Amendment, is referred to collectively herein as the “Development
Agreement.” From and after the date hereof, the term “Agreement,” as used in the
Existing Development Agreement, and the term “Development Agreement,” as used in
the Lease, shall mean the Existing Development Agreement, as amended by this
Amendment.

2.            Increased Construction Contribution Amount.  The Parties have
agreed to increase the Construction Contribution Amount by Two Million Dollars
($2,000,000.00).  Accordingly, the following defined terms set forth in Section
1 of the Existing Development Agreement are hereby amended:

The definition of the “Construction Contribution Amount” is hereby amended and
restated in its entirety as follows:

“Construction Contribution Amount” shall mean an amount not to exceed
Twenty-Seven Million Fifty-Eight Thousand Dollars ($27,058,000.00).

In addition, the definition of the “Budgeted Development Costs” is hereby
amended and restated in its entirety as follows:

“Budgeted Development Costs” shall mean all Development Costs which are
authorized pursuant to the Development Plan and Budget, which shall include,
without limitation, (a) a fee to Landlord equal to Twenty-Six Thousand Nine
Hundred Ninety-Five Dollars ($26,995.00) to cover Landlord's overhead and
expenses for plan review, engineering review, coordination, scheduling and
supervision of the Development and (b) reimbursement for Landlord's third-party
costs actually incurred in connection with the Development, including



--------------------------------------------------------------------------------

Landlord's engagement of a construction consultant to oversee the Development,
provided that any such costs shall be reasonable and shall be reasonably
consistent with market rates paid for similar services.

3.            Budget/Development Plan.  Any changes to the current Development
Plan and Budget as a result of the increase to the Construction Contribution
Amount shall be prepared and submitted by Tenant to Landlord pursuant to Section
5.2 of the Existing Development Agreement.

4.            No Default.  Each of Tenant and Landlord represents, warrants and
covenants that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Development
Agreement and no event has occurred that, with the passage of time or the giving
of notice (or both) would constitute a default by either Landlord or Tenant
thereunder.

5.            Effect of Amendment.  Except as modified by this Amendment, the
Existing Development Agreement and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed.  In the event of any conflict between the terms
contained in this Amendment and the Existing Development Agreement, the terms
herein contained shall supersede and control the obligations and liabilities of
the parties.

6.            Successors and Assigns.  Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors and
assigns and sublessees.  Nothing in this section shall in any way alter the
provisions of the Development Agreement restricting assignment or subletting.

7.            Miscellaneous.  This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof.

8.            Authority.  Tenant guarantees, warrants and represents that the
individual or individuals signing this Amendment have the power, authority and
legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

9.            Counterparts; Facsimile and PDF Signatures.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Tenant and Parent Company have executed this
Amendment as of the date and year first above written.

LANDLORD:









IIP-PA 4 LLC,



a Delaware limited liability company









By:

/s/ Brian Wolfe



Name:

Brian Wolfe



Title:

Vice President, General Counsel and Secretary









TENANT:









PHARMACANN PENN PLANT LLC,



a Pennsylvania limited liability company









By:

/s/ Brett Novey



Name:

Brett Novey



Title:

CEO









PARENT COMPANY:









IIP OPERATING PARTNERSHIP, LP,



a Delaware limited partnership









By:

/s/ Brian Wolfe



Name:

Brian Wolfe



Title:

Vice President, General Counsel and Secretary







--------------------------------------------------------------------------------